RULE 115. RECORDING AND TRANSCRIBING COURT PROCEEDINGS.

(A) In court cases, after a defendant has been held for court, proceedings in open court
shall be recorded.

(B) [Upon the motion of any party, upon its own motion, or as required by law, the
court shall determine and designate those portions of the record, if any, that are
to be transcribed.] The transcript shall be requested in accordance with Pa.R.J.A.
No. 4007.

(C) At any time before an appeal is taken the [court may correct or modify the
record] transcript may be corrected, and the record may be corrected or modified,
in the same manner as is provided by Rules 1922(c) and 1926 of the Pennsylvania
Rules of Appellate Procedure.


             COMMENT: Some form of record or transcript is
             necessary to permit meaningful consideration of claims of
             error and an adequate effective appellate review. See,
             e.g., Pa.Rs.A.P. 1922, 1923, 1924; Commonwealth v.
             Fields, 387 A.2d 83 (Pa. 1978); Commonwealth v. Shields,
             383 A.2d 844 (Pa. 1978). No substantive change in law is
             intended by this rule, rather it is intended to provide a
             mechanism to insure appropriate recording and
             transcribing of court proceedings. For repeal of statutory
             provisions on this subject, see Judiciary Act Repealer Act
             § 2(a); 42 P.S. §§ 20002(a) (897), (944).

             The rule is intended also to apply to proceedings that
             occur after the action that is the functional equivalent of
             holding a defendant for court in those cases in which it is
             permissible to proceed without a preliminary hearing and,
             therefore, without specifically holding the defendant for
             court. See Pa.Rs.Crim.P. 541, 550(D), 561, 565, 1010. In
             addition, the rule is intended to apply to de novo
             proceedings in the common pleas courts on appeals in
             summary cases. For application of the rule to proceedings
             in the Philadelphia Municipal Court, see Pa.R.Crim.P.
             1012(A).

             The rule is not intended to preclude adoption of local rules
             of court providing that arraignment need not be recorded,
             see Pa.R.Crim.P. 571, nor it is intended to modify any
      Rules of Criminal Procedure that specifically prohibit the
      recording or transcribing of all or part of a proceeding.
      See Pa.R.Crim.P. 313. In addition, the rule is not meant
      to preclude the use of recording devices for the
      preservation of testimony under Pa.Rs.Crim.P. 500 and
      501.

      [Paragraph (B) of the rule is intended to authorize courts
      to require transcription of only such portions of the
      record, if any, as are needed to review claims of error.]
      Paragraph (B) is not intended to preclude the court from
      ordering a transcript in the absence of a request.

      Paragraph (C) provides a method for correcting [and
      modifying] transcripts and correcting or modifying the
      record before appeal by incorporating Pa.R.A.P. 1922(c)
      and Pa.R.A.P. 1926, which otherwise [applies] apply
      only after an appeal has been taken. [It is intended that
      the same standards and procedures apply both before
      and after appeal.]


      NOTE: Rule 9030 adopted April 24, 1981, effective July 1,
      1981; Comment revised March 22, 1989, effective July 1,
      1989; renumbered Rule 115 and amended March 1, 2000,
      effective April 1, 2001[.] ; amended August 3, 2020,
      effective October 1, 2020.


*           *             *             *             *            *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the August 3, 2020 amendment regarding
requests for transcripts pursuant to Pa.R.J.A. No. 4007 published
with the Court’s Order at 50 Pa.B.   (          , 2020).



                                    2
RULE 1012. RECORDING AND TRANSCRIBING MUNICIPAL COURT
           PROCEEDINGS; ADMISSIBILITY OF TESTIMONY AT TRIAL DE NOVO.

(A) Rule 115 and Pa.R.J.A. No. 4007, relating to the recording and transcribing of
court proceedings, shall apply to Municipal Court case proceedings after the preliminary
arraignment or, when a defendant appears pursuant to a summons, after the
defendant's first appearance.

(B) No testimony produced at the Municipal Court trial or at any pretrial hearing in the
Municipal Court shall be admissible at the trial de novo except in those cases in which
the defendant was represented by counsel and had the opportunity to cross examine,
and the witness afterwards dies, or is out of the jurisdiction so that the witness cannot
be effectively served with a subpoena, or cannot be found, or becomes incompetent to
testify for any legally sufficient reason properly proven.


             NOTE: Rule 6012 adopted December 30, 1968, effective
             January 1, 1969; amended April 24, 1981, effective July 1,
             1981; renumbered Rule 1012 and amended March 1,
             2000, effective April 1, 2001[.] ; amended August 3,
             2020, effective October 1, 2020.


      *             *             *             *             *             *

      COMMITTEE EXPLANATORY REPORTS:

      Final Report explaining the March 1, 2000 reorganization and
      renumbering of the rules published with the Court’s Order at 30
      Pa.B. 1478 (March 18, 2000).

      Final Report explaining the August 3, 2020 amendment regarding
      requests for transcripts pursuant to Pa.R.J.A. No. 4007 published
      with the Court’s Order at 50 Pa.B.   (          , 2020).




                                            3